DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2019 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pyon et al. (US 2012/0313903, hereinafter “Pyon”) in view of Yin (US 2017/0004759).	Regarding claim 1, Pyon discloses 	A display device, comprising (Pyon, Figs. 1-3, [0025, 0032-0040] organic light emitting display):5	a display panel comprising a pixel column having a first pixel and a second pixel, a first data line coupled to the first pixel, and a second data line coupled to the second pixel (Pyon, Figs. 1-3, [0025, 0032-0040] organic light emitting display has a display panel with first pixel 140 (left column odd rows in Fig. 1) and second pixel 140 (left column even rows in Fig. 1), second pixel directly below the first pixel for even and odd .  
	Yin discloses a signal transmission circuit coupled between the data driver and the output line, and configured to transmit the data signal to the output line during a first period and a 15second period, and to block transmission of the data signal during a third period that is between the first period and the second period (Figs. 5-6, [0018-0019, 0025-0026, 0028, and 0034], stop-start control switch or transistor 2 is controlled by signal Vc to have each data signal blocked during transmission of the signal to save power once the pixel is charged resulting in a third period (a2) in Fig. 5 where the data signal is blocked and the blocked signal is between the first period (a1) of the first data line and the second period (a1) of the second data line when data is transmitted to the Regarding claim 2, Pyon as modified by Yin discloses the display device according to claim 1, wherein the signal distribution circuit couples the output line to one of the first data line and the second data line 20during the third period (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then transistor 2 of Yin turns off O1 during the third period, and then SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2 and has data line D1 coupled during the third period), and 	wherein a remaining one of the first data line and the second data line is disconnected from the output line during the third period (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to 
	Regarding claim 3, Pyon as modified by Yin discloses the display device according to claim 2, wherein the signal distribution 25circuit is configured to transmit the data signal to the first data line during the first period, and to transmit the data signal to the second data line during the second period (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2).
	Regarding claim 4, Pyon as modified by Yin discloses the display device according to claim 1, wherein the signal distribution circuit comprises a first switching element coupled between the output line and the first data line, and a second switching element coupled between the output line and the 5second data line (Pyon, Figs. 1-3, [0025, 0032-0040], when first switching element SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then second switching element SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2; switching elements are coupled between the output line O1 and the first data line D1), 	wherein one of the first switching element and the second switching element is 
	Regarding claim 5, Pyon as modified by Yin discloses the display device according to claim 4, wherein the remaining one of the first switching element and the second switching element is turned off during the first period (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then transistor 2 of Yin turns off O1 during the third period, and then SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2; SW2 is off during the first period), and 	wherein the first period is a period previous to the third period (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then transistor 2 of Yin turns off O1 during the 
	Regarding claim 6, Pyon as modified by Yin discloses the display device according to claim 5, wherein, after the remaining one of the first switching element and the second switching element has been turned off, the one of the first switching element and the second switching element is turned on (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then transistor 2 of Yin turns off O1 during the third period, and then SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2 and has data line D2 not coupled during the third period where transistor 2 is off; thus, SW1 is on and SW2 is off, and then vice-versa to alternately provide data signals to data lines D1 and D2).20	Regarding claim 7, Pyon as modified by Yin discloses the display device according to claim 5, wherein the signal transmission circuit comprises a third switching element coupled between the data driver and the output line (Yin, Figs. 5-6, [0018-0019, 0025-0026, 0028, and 0034], stop-start control switch or transistor 2 is controlled by signal Vc and is a third switching element between the data driver of Pyon and the output line O1 in the modified device), and 	wherein the third switching element is turned off at a start point of the third period, and is turned on at an end point of the third period, in response to an 25impedance control signal provided from the data driver (Yin, Figs. 5-6, [0018-0019, 0025-0026, 
	Regarding claim 8, Pyon as modified by Yin discloses the display device according to claim 7, wherein a time point at which the one of the first switching element and the second switching element is turned on is closer to the start point of the third period than to the end point of the third period (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then transistor 2 of Yin turns off O1 during the third period, and then SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2; Yin, Fig. 5, the first period where the first switching element (SW1 of Pyon) is turned on (a1 period) is closer to the start point of the third period (a2 period) than the end point of the third period).
	Regarding claim 9, Pyon as modified by Yin discloses the display device according to claim 7, wherein a time point at which the one of the first switching element and the second switching element is turned on is closer to the end point of the third period than to the start point of the third period (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then transistor 2 of Yin turns off O1 during the third period, and then SW2 turns on during a second period after transistor 2 turns on to alternately drive data Regarding claim 11, Pyon discloses 	A method of driving a display device, comprising (Pyon, Figs. 1-3, [0025, 0032-0040] organic light emitting display): 	generating, by a data driver, a data signal for a first pixel and a second pixel in a 20display panel (Pyon, Figs. 1-3, [0025, 0032-0040] organic light emitting display has a display panel with a data driver 120 and a first pixel 140 (left column odd rows in Fig. 1) and second pixel 140 (left column even rows in Fig. 1)); 	providing the data signal to a first data line coupled to the first pixel through a signal distribution circuit (Pyon, Figs. 1-3, [0025, 0032-0040], data line D1 via demultiplexer 160 coupled thereto);and 	providing the data signal to a second data line coupled to the second pixel 25through the signal distribution circuit (Pyon, Figs. 1-3, [0025, 0032-0040], data line D2 via demultiplexer 160 coupled thereto).
	Pyon does not explicitly disclose blocking an output of the data driver to the signal distribution circuit.	Yin discloses a signal transmission circuit coupled between the data driver and the output line, and configured to transmit the data signal to the output line during a first period and a 15second period, and to block transmission of the data signal during a third period that is between the first period and the second period (Figs. 5-6, [0018-0019, Regarding claim 19, Pyon as modified by Yin discloses the method according to claim 11, wherein the first pixel and the second pixel are in a single pixel row (Pyon, Figs. 1-3, [0025, 0032-0040], left column of first and second pixels 140 in even and odd rows, respectively).Regarding claim 20, Pyon as modified by Yin discloses 15the method according to claim 19, wherein the signal distribution circuit comprises a first switching element coupled between an output line and the first data line, and a second switching element coupled between the output line and the second data line (Pyon, Figs. 1-3, [0025, 0032-0040], when first switching element SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then second switching element SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2; switching elements are coupled between the output line O1 and the first data line D1), 	wherein a third switching element is coupled between the data driver and the 20output line (Yin, Fig. 6, transistor 2), and 	wherein transmitting the data signal to the first data line comprises: 	turning on the first switching element in a state in which the second switching element is turned off (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period and SW2 is off to transmit data to the first data line D1); and 	turning on the third switching element (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to the first data line D1 during a first period, and then transistor 2 of Yin turns on to charge the first data line D1 during the first period (a1 time in Fig. 5 of Yin)).

Claims 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pyon in view of Yin as applied to claims 1-9, 11, and 19-20, and further in view of Song et al. (US 2016/0217744, hereinafter “Song”, cited by Applicant).Regarding claim 10, Pyon as modified by Yin discloses 10the display device according to claim 1, wherein the second pixel is adjacent to the first pixel (Pyon, Fig. 1, left column pixels 140 with upper left being the first pixel and second pixel directly below as the adjacent pixel in the column for even and odd rows of pixels), and 	15wherein the first pixel and the second pixel are alternately and repeatedly arranged in the pixel column (Pyon, Fig. 1, left column pixels 140 with upper left being the first pixel and second pixel directly below as the adjacent pixel in the column for even and odd rows of pixels).	Pyon as modified by Yin does not explicitly disclose
	wherein the first pixel is configured to emit light in a first color, 	wherein the second pixel is configured to emit light in a second color that is different from the first color.	Song discloses	wherein the first pixel is configured to emit light in a first color (Fig. 8, [0084], red pixel is a first color for odd row pixels in odd columns), 	wherein the second pixel is configured to emit light in a second color that is different from the first color (Fig. 8, [0084], blue pixel is a second color for even row pixels in odd columns).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pyon and Yin to have a pixel color layout of alternating red and blue pixels in odd columns and green pixels in even columns, such as taught by Song, because such a modification is a simple substitution of one pixel color layout for another producing a predictable result of Regarding claim 12, Pyon as modified by Yin discloses the method according to claim 11, wherein the first pixel and the second pixel are in a single pixel column (Pyon, Figs. 1-3, [0025, 0032-0040], left pixel 140 column),-45- 108657276_11170068	wherein the second pixel is adjacent to the first pixel (Pyon, Figs. 1-3, [0025, 0032-0040], odd (first) and even (second) pixels 140 are adjacent each other).	Pyon as modified by Yin does not explicitly disclose
	wherein the first pixel is configured to emit light in a first color, 	wherein the second pixel is configured to emit light in a second color that is different from the first color.	Song discloses	wherein the first pixel is configured to emit light in a first color (Fig. 8, [0084], red pixel is a first color for odd row pixels in odd columns), 	wherein the second pixel is configured to emit light in a second color that is different from the first color (Fig. 8, [0084], blue pixel is a second color for even row pixels in odd columns).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pyon and Yin to have a pixel color layout of alternating red and blue pixels in odd columns and green pixels in even columns, such as taught by Song, because such a modification is a simple substitution of one pixel color layout for another producing a predictable result of providing a color display device.	Regarding claim 13, Pyon as modified by Yin and Song discloses the method according to claim 12, wherein blocking the output of the data driver comprises increasing an impedance between the data driver and the signal distribution circuit through a signal transmission circuit coupled between the data driver 10and the signal distribution circuit (Yin, Figs. 5-6, [0018-0019, 0025-0026, 0028, and 0034], period a2 is the third period where third switching element 2 (signal transmission circuit) is turned off at the start of the third period (blocking with a high impedance between data driver 120 and the signal distribution circuit or demultiplexer 160 of Pyon, Fig. 1) and turned on at the end of the third period by impedance control signal Vc).
	Regarding claim 14, Pyon as modified by Yin and Song discloses the method according to claim 13, wherein the signal distribution circuit comprises a first switching element coupled between an output line and the first data line, and a second switching element coupled between the output line and the second 15data line (Pyon, Figs. 1-3, [0025, 0032-0040], when first switching element SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then second switching element SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2; switching elements are coupled between the output line O1 and the first data line D1), 	wherein the signal transmission circuit comprises a third switching element coupled between the data driver and the output line (Yin, Figs. 5-6, [0018-0019, 0025-0026, 0028, and 0034], stop-start control switch or transistor 2 is controlled by signal Vc 
	Regarding claim 15, Pyon as modified by Yin and Song discloses the method according to claim 14, wherein blocking the output of the data driver comprises turning off the third switching element (Yin, Figs. 5-6, [0018-0019, 0025-0026, 0028, and 0034], period a2 is the third period where third switching element 2 (signal transmission circuit) is turned off at the start of the third period (blocking with a high impedance between data driver 120 and the signal distribution circuit or demultiplexer 160 of Pyon, Fig. 1) and turned on at the end of the third period by impedance control signal Vc).
	Regarding claim 16, Pyon as modified by Yin and Song discloses the method according to claim 15, wherein the third switching element is turned off after turning off the first switching element (Yin, Figs. 5-6, [0018-0019, 0025-0026, 0028, and 0034], 
	Regarding claim 17, Pyon as modified by Yin and Song discloses the method according to claim 14, wherein a time point at which the first switching element is turned on is closer to a time point at which the third switching element is turned off than to a time point at which the third switching element is turned 5on (Pyon, Figs. 1-3, [0025, 0032-0040], in the modified device, when SW1 of Fig. 2 of Pyon is on to provide a signal to D1 during a first period, and then transistor 2 of Yin turns off O1 during the third period, and then SW2 turns on during a second period after transistor 2 turns on to alternately drive data lines D1 and D2; Yin, Fig. 5, the first period where the first switching element (SW1 of Pyon) is turned on (a1 period) is closer to the start point of the third period (a2 period) where the third switching element (transistor 2 of Yin) is turned off than the end point of the third period where the third switching element is turned on).
	Regarding claim 18, Pyon as modified by Yin and Song discloses the method according to claim 14, wherein a time point at which the first switching element is turned 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694          


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694